DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. The Restriction election received on 12/13/2021 has been acknowledged. Claims 1-15 are now pending and have been considered below.

	Election/Restrictions
1.	Applicant’s election of Group I (claims 1-14) in the reply filed on 12/13/2021 is acknowledged.
2.	Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention Group II. Election was made without traverse in the reply filed on 12/13/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,731,351. See chart below. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting design claims have overall appearances with basically the same .
Current Application
U.S. Patent No. 10,731,351
Claims 1, 9
Claims 1,9
Claim 3
Claim 2
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 6
Claim 10
Claim 10
Claim 11
Claim 11
Claim 13
Claim 12
Claim 14
Claim 13


Allowable Subject Matter
Claim 9 is allowable, following the overcoming of the double patenting rejection above. In particular, the limitation regarding “wherein each of the vanes includes an outer surface facing an adjacent side edge of the panel and extending from a first terminal edge located nearer the central portion and the upper end of the panel to a second terminal edge located nearer an adjacent side edge and the lower end of the panel” overcomes the prior art since the vanes in Railkar et al. are not configured as such, and it would not have been an obvious design choice to modify to such a configuration. Claims 10-14 depend from claim 9 and are therefore allowed as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Railkar et al. (U.S. Patent No. 8,322,089).
As per claim 1, Railkar et al. teaches a hip vent (ventilation system; abstract), comprising: a top panel (11) having a central portion (13), side portions (left and right sides; figure 1) terminating at lateral edges (14), an upslope end adjacent an upper end of the hip vent, and a downslope end adjacent a lower end of the hip vent (it is understood that if used on a sloped roof, one end would be an upslope end at an upper end and another end would be a downslope end at a lower end), and a plurality of spaced barrier walls (33) depending from the top panel and extending from the lateral edges toward the central portion of the top panel (figure 1); wherein, the hip vent slopes in a downward direction from a location adjacent the upper end of the hip vent toward the lower end of the hip vent when installed along a roof (it is understood that if used on a sloped roof, the hip vent would slope in a downward direction from a location adjacent the upper end of the hip vent toward the lower end of the hip vent), at least one baffle array (groups of 29 left / right) depending from the top panel along each of the lateral edges thereof (figure 1), each baffle array comprising a plurality of spaced vanes (29) 
The figure 1 embodiment of Railkar et al. fails to disclose a filler strip attached to and extending along at least a lower portion of each baffle array and away from the top panel, the filler strip located out of the ventilation path defined through the baffle arrays and configured to be conformable to uneven surfaces of roof shingles when the hip vent is installed on a roof. However, the figure 7 embodiment discloses a filler strip (51) attached to and extending along at least a lower portion of each baffle array and away from the top panel, the filler strip located out of the ventilation path defined through the baffle arrays (the filter fabric may be heat staked at strategic locations; col. 7, lines 15-
Therefore, from the teaching of the figure 7 embodiment of Railkar et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the figure 1 embodiment to include a filler strip attached to and extending along at least a lower portion of each baffle array and away from the top panel, the filler strip located out of the ventilation path defined through the baffle arrays and configured to be conformable to uneven surfaces of roof shingles when the hip vent is installed on a roof, in order to protect against ingress of blowing rain and snow.
As per claim 2, Railkar et al. teaches the vanes of each baffle array arc away from the central portion of the top panel.
As per claim 3, Railkar et al. teaches the vanes are spaced and arranged (figure 1) such that no uninterrupted path for water or snow is defined through the baffle arrays from the edge portions of the hip vent to the central portion of the hip vent (figure 1; it is understood that water would be capable of taking an uninterrupted path from the edge portions of the hip vent to the central portion of the hip vent).
As per claim 4, Railkar et al. teaches each baffle array comprises an inner array of baffles and an outer array of baffles separated by a longitudinally extending gap (as illustrated, each left and right side has an inner and outer array with a gap therebetween; figure 1).
As per claim 8, Railkar et al. teaches the filler strip comprises a conformable material (figure 7) adapted to conform to varying shapes of the roofing shingles beneath 
Railkar et al. fails to disclose the filler material is foam or polymer.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the filler material from foam or polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the filler material from foam or polymer, in order to provide the optimal resistance to infiltration while maintaining a light weight assembly. 

Claim(s) 5-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Railkar et al. (U.S. Patent No. 8,322,089) in view of Lowe et al. (U.S. Pub. No. 2010/0144266).
As per claim 5, Railkar et al. teaches an weather barrier (36) attached to and extending along one of the inner and outer arrays of baffles of each baffle array (figure 1) and positioned to encounter and arrest rain and snow attempting to travel through the 
Railkar et al. fails to disclose the weather barrier is air permeable.
Lowe et al. discloses a roof vent (abstract) including an air permeable (it is understood that the vent filter would be air permeable) weather barrier (16).
Therefore, from the teaching of Lowe et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the figure 1 embodiment of Railkar et al. such that the weather barrier is air permeable, as taught by Lowe et al., in order to allow ventilation while further preventing infiltration.
As per claim 6, Railkar et al. as modified in view of Lowe et al. discloses the weather barrier comprises a non-woven material (paragraph 35 of Lowe et al.).
As per claim 7, Railkar et al. as modified in view of Lowe et al. discloses the weather barrier is draped over the inner or outer array of baffles and attached along opposing sides of the array to form a double wall barrier (figure 5 of Lowe et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to roof ventilation in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        	/BASIL S KATCHEVES/           Primary Examiner, Art Unit 3633